IN THE SUPREME COURT OF THE STATE OF NEVADA


                SYBIL M. TITUS, AN INDIVIDUAL,                            No. 66959
                SYBIL M. TITUS, CO-TRUSTEE OF
                THE TITUS FAMILY TRUST DATED
                SEPTEMBER 2, 1993; JOHN A.
                COLISTRA, AN INDIVIDUAL; AND                               FILED
                GLENNA J. COLISTRA, AN
                                                                           APR 0   if   2016
                INDIVIDUAL,
                                                                           TRACE K. UNOPMAN
                Appellants,                                             CLERK F SUPREME COURT
                vs.                                                  By       •
                                                                            DEPUTY CLERK
                UMPQUA BANK,
                Respondent.

                                        ORDER OF AFFIRMANCE

                            This is an appeal from a district court order granting
                summary judgment in a guarantor deficiency action. Second Judicial
                District Court, Washoe County; Lidia Stiglich, Judge.
                            Appellants John Colistra, Glenna Colistra, and Sybil Titus
                defaulted on a loan concerning a self-storage facility located in Reno,
                Nevada. Respondent Umpqua Bank acquired this loan from the Federal
                Deposit Insurance Corporation (FDIC). Further, respondent and the
                FDIC entered into an agreement that required respondent to utilize its
                best efforts to maximize collections regarding shared-loss assets. Among
                other obligations, respondent agreed to repay 80 percent of any funds
                recovered to the FDIC. When appellants defaulted on their loan,
                respondent foreclosed on the subject property. A trustee's sale
                subsequently occurred, during which respondent acquired the property
                with a credit bid. Respondent then filed an action in district court to seek
                a deficiency judgment against appellants.
SUPREME COURT
     OF
   NEVADA

(Oj 1947A   e
                                                                                           i(0-1034-io
                               Appellants assert that respondent lacked standing to pursue a
                 deficiency action because respondent had been fully compensated.' In
                 particular, respondent allegedly received payment from the FDIC, on top
                 of the payment it already received from the foreclosure of the subject
                 property. 2 According to appellants, because respondent acquired the loan
                 from the FDIC, the FDIC agreed to pay respondent for any loss on the
                 loan Therefore, appellants claim that respondent lacks an injury in fact.
                 We disagree.
                               This court reviews a district court's order granting summary
                 judgment de novo.      Wood v. Safeway, Inc., 121 Nev. 724, 729, 121 P.3d
                 1026, 1029 (2005); see also Costello v. Casler, 127 Nev. 436, 439, 254 P.3d
                 631, 634 (2011). Summary judgment is proper if the pleadings and all
                 other evidence on file demonstrate that no genuine issue of material fact
                 exists and that the moving party is entitled to judgment as a matter of
                 law. Wood, 121 Nev. at 729, 121 P.3d at 1029. When deciding a summary
                 judgment motion, all evidence must be viewed in a light most favorable to
                 the nonmoving party. Id. General allegations and conclusory statements
                 do not create genuine issues of fact.      Id. at 731, 121 P.3d at 1030-31.
                 Further, Isitanding is a question of law reviewed de novo."        Arguello u.
                 Sunset Station, Inc., 127 Nev. 367, 368, 252 P.3d 206, 208 (2011).

                       "In their opening brief, appellants initially raise four issues.
                 However, they then concede in their reply brief that all but one issue was
                 resolved by this court's opinion in Munoz v. Branch Banking, 131 Nev.,
                 Adv. Op. 23, 348 P.3d 689, 690 (2015) (holding that federal law preempts
                 NRS 40.459(1)(c) to the extent that NRS 40.459(1)(c) limits deficiency
                 judgments on loans transferred by the FDIC). Thus, we will only address
                 the remaining issue on appeal, which is whether respondent lacked
                 standing to pursue a deficiency action.

                      2 The   stipulated fair market value of the property is $2,150,000.
SUPREME COURT
        OF
     NEVADA

                                                        2
10/ 1947A    e
                            In general, standing "consists of both a case or controversy
                requirement stemming from Article III, Section 2 of the Constitution, and
                a subconstitutional prudential element" In re AMERCO Derivative Litig.,
                127 Nev. 196, 213, 252 P.3d 681, 694 (2011) (internal quotations omitted).
                While "state courts do not have constitutional Article III standing, Nevada
                has a long history of requiring an actual justiciable controversy as a
                predicate to judicial relief"   Id. (internal quotation omitted). Thus, to
                pursue a legal claim, an "injury in fact" must exist. Bennett v. Spear, 520
                U.S. 154, 167 (1997). Specifically, there must be "an invasion of a
                judicially cognizable interest" that is "concrete and particularized."   Id.
                The injury must also be "actual or imminent," rather than merely
                "conjectural or hypothetical." Id.
                            Here, we conclude that the district court did not err in
                granting summary judgment. Respondent sufficiently established a
                concrete, particularized, and actual injury by alleging that appellants
                defaulted on the subject loan. Respondent's agreement with the FDIC
                does not impose an expectation on the FDIC to bear the cost of appellants'
                breach. Thus, there is no intent to relieve the guarantors of their
                obligation based on the agreement between the FDIC and respondent.
                Further, pursuant to respondent's agreement with the FDIC, respondent
                must utilize its best efforts to maximize collections regarding shared-loss
                assets and repay the FDIC. Therefore, as the district court properly
                concluded, any recovery in favor of respondent in this case will not result
                in double payment or unjustified windfall. As a result, respondent has
                standing because it has demonstrated an injury in fact.




SUPREME COURT
        OF
     NEVADA

                                                     3
(01 1947A
                 Accordingly, we ORDER the judgment of the district court AFFIRMED.




                                                             LAI              J.



                                                                              J.



                                                                              J.
                                                   Gibbons




                 cc:   Hon. Lidia Stiglich, District Judge
                       J. Douglas Clark, Settlement Judge
                       Robison Belaustegui Sharp & Low
                       Law Offices of Amy N. Tirre
                       Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


;0) 1917A    e                                       4